Citation Nr: 0515903	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  01-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a scar of the 
left arm with retained splinter, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

[The claims of entitlement to service connection for a left 
shoulder disability and bilateral hearing loss will be 
addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This appeal arose from a November 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought. 

In February 2002, the veteran and his witness testified 
before one of the undersigned Veterans Law Judges at a 
personal hearing at the Jackson, Mississippi, RO.

In a September 2002 decision, the Board denied the veteran's 
claims for an increased evaluation for a scar of the left arm 
with retained splinter, currently evaluated as 10 percent 
disabling, as well as for service connection for a bilateral 
hip disability, and a bilateral leg disability.

In its February 2004 Order, the Court of Veterans Claims 
noted that the Board's September 2002 decision did not 
adequately discuss the amended duty to notify. In compliance 
with the Court's Order, the Board remanded these issues in 
July 2004.  The case has returned for appellate action.

A videoconference hearing was held in March 2005 before an 
Acting Veterans Law Judge sitting in Washington, DC.  A copy 
of the transcript has been filed in the claims folders.

The issue of entitlement to an increased evaluation for a 
scar of the left arm with retained splinter, currently 
evaluated as 10 percent disabling is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hip disability 
related to his period of service or to his service-connected 
left arm scar.

2.  The veteran does not have a bilateral leg disability 
related to his period of service or to his service-connected 
left arm scar.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by service, or proximately due to or the result of 
the service-connected left arm scar with retained splinter. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).

2.  A bilateral leg disability was not incurred in or 
aggravated by service, or proximately due to or the result of 
the service-connected left arm scar with retained splinter. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran has alleged that he injured his hips and legs at 
the time that he injured his service-connected left arm 
during service. As a consequence, he believes that service 
connection is warranted for these disorders.

II.  Relevant Laws and Regulations

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Under Allen, the Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Service Connection

After carefully reviewing the evidence of record, the Board 
finds that entitlement to service connection for disabilities 
of the hips and lower extremities has not been established.  
The veteran has claimed that he injured these areas when he 
fell from a pole in service.  However, the service medical 
records do not show that the veteran complained of or was 
treated for injuries to either the hips or the legs at the 
time of the initial injury.  Significantly, the 
musculoskeletal examination conducted at the time of the 
December 1954 separation examination was within normal 
limits; he made no mention of any hip or leg complaints.

VA examined the veteran in June 1963.  At that time, the 
focus of the examination was his left arm.  However, it was 
noted that there was no evidence of any other orthopedic 
pathology on any of the orthopedic manipulations.

On August 15, 1994, the veteran's private physician noted 
that the veteran had some lower extremity arthralgias.  He 
also had some swelling and effusion in the knees. He was 
noted to suffer from diabetes mellitus with some mild 
peripheral neuropathy.

The veteran was afforded a VA examination in August 1994.  He 
limped on one side, but more to the right side.  His knees 
and hips displayed full range of motion with complaints of 
discomfort.  He was diagnosed with generalized degenerative 
joint disease.  A private record from November 29, 1995 
contained the veteran's complaint that he had fallen several 
times because of weak legs.

A former service comrade, O.T., submitted a statement in 
April 1996.  He stated that he had witnessed the veteran's 
slide down the telephone pole in 1954.  He commented that he 
had had splinters all over his body, to include his legs.

A May 4, 1999, statement from the veteran's treating 
physician indicated that the veteran had pain in the left hip 
upon external rotation, most notable in the trochanteric 
bursa area.  An x-ray taken the month before had shown 
minimal degenerative changes.

A statement from B.W.R., another former service comrade, 
submitted in October 2000 contained the statement that when 
the veteran had fallen from the pole, he had also sustained 
damage to both legs and both hips.  After that, he appeared 
to have trouble keeping up with training.

The Board has considered the testimony in February 2002 and 
March 2005 before two of the undersigned regarding his 
claims.  A military buddy also testified with the veteran in 
February 2002.  The veteran and his military buddy recounted 
the accident during service when they were climbing poles, as 
part of a training exercise.  The military buddy witnessed 
the veteran fall.  

The veteran testified in July 2003 before a Decision Review 
Officer at the RO.  Although his testimony focused primarily 
on two unrelated disorders, which the Board is addressing in 
a separate decision, the veteran generally discussed his 
claim for injuries to his hips and legs during service.  He 
also supplied written statements from friends, neighbors, and 
military buddies, regarding the veteran's claimed injuries.

While the veteran, the former service comrades, friends, and 
neighbors can attest to what was experienced or seen, they 
are not competent to render an opinion as to whether or not 
the veteran suffered damage or injuries to these areas since, 
as laypersons, they are not qualified as medical 
professionals who are trained to make such a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the fact that 
the veteran was injured in service, even if true, would not 
necessarily provide a basis to find that his current disorder 
is related to this injury many years ago. 

Moreover, the VA examination conducted in November 2000 could 
find no organic pathology to explain his complaints of hip 
and leg pain.  The evidence dated after November 2000 is 
negative for medical findings that linked a current hip or 
leg disorder to an injury during service.  Pursuant to the 
Court's February 2004 Order, the veteran has not provided any 
medical evidence that has linked his claimed hip and leg 
disorders to an injury or incident during service.  There is 
simply no objective evidence of record upon which to base a 
conclusion that any hip or leg disabilities were incurred in 
service.

The veteran has also contended that he has bilateral hip and 
leg disabilities that are etiologically related to his 
service-connected left arm scar.  However, there are no 
medical reports of record to suggest such a relationship, nor 
has the veteran pointed to the existence of any such 
evidence.  In fact, the available medical reports weigh 
heavily against the claim. 

The service medical records include no references to hip or 
leg injuries, and when the veteran was examined for 
separation from service, no hip or leg injuries were 
reported. When the veteran was examined at a VA facility in 
1963, no history of hip or leg injuries was reported and no 
symptoms of hip or leg disorders were noted. 

The veteran's allegations of continuing symptoms since 
service are contradicted by the written record.  Because the 
veteran would have no reason to conceal his hip or leg 
injuries from service medical personnel or VA examiners, 
these written reports are more reliable evidence than the 
recollections of the veteran and his service acquaintances. 

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Furthermore, the medical evidence does not support a finding 
that the veteran currently has a disability of the hips or 
legs that might be related to service.  As noted above, the 
VA examiner in November 2000 could find no objective 
pathology whatsoever to explain the veteran's subjective 
complaints concerning his hips and legs.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hip and leg disabilities.

IV.  Veterans Claims Assistance Act

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in a letter dated in July 2004 of 
what information and evidence was needed to substantiate his 
claims.  The letter also advised him of the information and 
evidence that should be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was told that it 
was his responsibility to support the claims with appropriate 
evidence.  

On page two of the July 2004 letter, in the fifth paragraph, 
the RO instructed the veteran to send any treatment records 
pertinent to his claimed disorders.  In the last full 
paragraph on page two, the RO instructed in bold, italicized 
print:

If you have any evidence in your possession that 
pertains to your claim, please send it to us.

In this case, the Board finds that the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession) has been met, and the veteran has been 
fully notified of the need to give to VA any evidence 
pertaining to these claims.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letter was 
provided after the RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was provided a thorough VA examination in 2000 with 
regard to the claims on appeal.  The Board finds that further 
development is not needed in this case with respect to the 
issue on appeal because there is sufficient evidence to 
decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.


REMAND

The Board initially notes that the veteran is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 7804, pertaining to the 
rating of painful or tender scars.

During the pendency of this appeal, the schedular criteria 
for rating skin disabilities, found at 38 C.F.R. § 4.118, 
Diagnostic Code Series 7800, were amended, effective August 
30, 2002. See 38 C.F.R. § 4.118, Diagnostic Code Series 7800 
(2004).

The Board notes that the veteran's most recent VA examination 
was in 2000.  In this regard, the veteran testified in March 
2005 that his left arm scar had worsened in severity.  The 
veteran described constant left arm pain that interfered with 
his ability to lift objects.  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran should therefore be afforded another examination to 
determine the extent and severity of his service-connected 
left arm scar.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC, in Washington, D.C., for the following 
actions:  

1.  With respect to the claim for an 
increased evaluation for a scar of the 
left arm with retained splinter, the 
veteran should be requested to submit any 
pertinent evidence in his possession and 
to provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for any 
problems during the period of this claim.  

2.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected residuals of 
a scar of the left arm with retained 
splinter.

?	The veteran should be properly 
notified of the date, time, and 
place of the examination in writing, 
and informed of the consequences of 
his failure to appear without good 
cause.  The claims folder, to 
include a copy of this Remand, must 
be made available to and be reviewed 
by the examiner.

?	All indicated studies and tests 
should be accomplished, and all 
clinical findings should be reported 
in detail.

?	The examiner should provide the 
measurements for the service-
connected scar of the left arm with 
retained splinter, describe any 
functional impairment due to the 
service-connected scar of the left 
arm with retained splinter, and 
identify any objective evidence of 
pain or tenderness of the scar.  The 
examiner should indicate whether the 
scar is unstable or subject to 
repeated ulceration.  

?	The examiner should identify all 
functional impairment of the scar of 
the left arm with retained splinter.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

?	The rationale for all opinions 
expressed should also be provided.

3.  The RO should then review the claims 
file to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.   

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  The RO should then readjudicate the 
issue on appeal, considering the old and 
revised versions of 38 C.F.R. § 4.118.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________	        
______________________________             G. H. SHUFELT                                             
ROBERT E. SULLIVAN
               Veterans Law Judge,                                       
Veterans Law Judge,
          Board of Veterans' Appeals                           
Board of Veterans' Appeals


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, 
                                            Board of 
Veterans' Appeals



 Department of Veterans Affairs


